Citation Nr: 1109935	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-40 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial compensable disability rating for a right shoulder disability.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 








INTRODUCTION

The Veteran had active military service from January 2003 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Board hearing at the RO in November 2010.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful motion and flexion limited to no less than 110 degrees.

2.  The Veteran's right shoulder disability is manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).

2.  The criteria for a disability rating of 10 percent, but not higher, for a right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in January 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded an appropriate VA examination.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Knee Disability Rating

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Right Shoulder Disability Rating

The Board notes that the Veteran's right shoulder disability has been rated under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula.  Under this code a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

The Board finds that the symptomatology experienced by the Veteran is not adequately accounted for by this code.  Additionally, there is no evidence of record indicating that the Veteran experiences impairment of the clavicle or scapula.  Therefore, the Board finds that the Veteran's disability would more appropriately be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, used for evaluating traumatic arthritis.  In this regard, the Board notes that the evidence of record shows that the Veteran sustained trauma to his right shoulder and there is X-ray evidence indicating that the Veteran might have arthritis.  Additionally, the Veteran's predominant manifestation of his shoulder disability is painful motion, and this is more appropriately accounted for by the rating criteria used for traumatic arthritis.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating traumatic arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent evaluation is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent evaluation is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent evaluation is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent evaluation is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent evaluation is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum evaluation of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Evaluation of Right Knee Disability

The Veteran was afforded a VA general medical examination in January 2008.  At that time, the Veteran reported that during active service he had slipped in some water while playing basketball and injured his right knee.  He reported that since that time, he had experienced mild pain in his right knee and that he wore a brace on his right knee.  The Veteran reported that he experienced some weakness in his right knee and that he had morning stiffness in his right knee.  The Veteran denied experiencing instability, giving out, falling, or locking.  

Upon physical examination of the right knee, there was slight audible crepitus.  There was no gross hypertrophy or effusion.  Range of motion measurements were as follows: flexion to 110 degrees, limited by stiffness, and extension to 0 degrees.  Drawer sign, Lachman's test, and McMurray's test were all negative.  The collateral ligaments were intact.  The knee was stable and sensation was intact to pinwheel.  The examiner noted that there was no additional limitation due to pain, fatigue, or weakness after repetitive motion.  There was no bone loss, evidence of inflammatory arthritis, joint ankylosis, or leg shortening.  X-rays taken of the right knee were negative except for a broken or retained screw of the proximal tibia anteriorly.  Soft tissue calcium was noted adjacent to the patella superiorly.  The examiner diagnosed right knee trauma, status post apparent open reduction internal fixation.  

A review of the post-service medical records shows that the Veteran has received sporadic treatment at the VA Medical Center.  A review of the records shows that the Veteran was seen for a primary care examination in January 2008.  At that time, he reported a history of right knee arthralgia.  However, there were no range of motion measurements taken at that examination.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for a right knee disability.  In this regard, the Board notes that there is no evidence of record that the Veteran has right knee flexion that was limited to 45 degrees or less.  Additionally, there is no evidence indicating that the Veteran had right knee extension limited to 10 degrees or more.  In fact, at worse, the Veteran's right knee flexion was only limited to 110 degrees and his right knee extension was not limited.  The objective evidence simply does not warrant a disability rating higher than 10 percent, which was granted for painful motion of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5257.  However, there is no evidence that the Veteran experiences any instability or subluxations in his right knee.  Therefore, a separate evaluation for instability is not warranted.  38 C.F.R. § 4.71a. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5258.  However, there is no evidence that the Veteran experiences dislocated semilunar cartilage with frequent episodes of locking or effusion.  Therefore, a separate evaluation under Diagnostic Code 5258 is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Codes 5258.  As the Veteran has already been assigned a 10 percent evaluation for his right knee disability based on painful motion, an additional evaluation under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5259.  However, while the Veteran has had surgery on his right knee, there is no evidence of record indicating that he has had cartilage removed from his knee.  In any event, the symptoms contemplated by Diagnostic Code 5259 are not separate and distinct from the symptoms contemplated by Diagnostic Code 5010 so a separate evaluation under Diagnostic Code 5259 is not warranted.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, there is no objective evidence of genu recurvatum in the right knee.  Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's right knee disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 1119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Evaluation of Right Shoulder Disability

The Veteran was afforded a VA general medical examination in January 2008.  At that time, the Veteran reported that he first injured his right shoulder when participating in training exercises in the gym during active service advanced infantry training.  The Veteran reported that he dislocated his shoulder at that time and was admitted for shoulder reduction, followed by physical therapy.  The Veteran reported that he was on a 5-6 week profile.  He reported that he still experienced right shoulder pain when doing push-ups and that he appeared lopsided.  He denied right hand grip changes, morning shoulder stiffness, subjective atrophy of the shoulder, and flare-ups of his right shoulder pain.  The Veteran reported that he felt his right shoulder had improved since his surgery in active service.

Upon physical examination of the right shoulder, there was no atrophy.  Range of motion measurements were as follows: abduction to 180 degrees, frontal elevation to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner noted that there was pain on motion of the right shoulder.  Repetitive range of motion was significant for increased pain, but there was no decrease in the range of motion as a result.  There was no evidence of inflammatory arthritis or recurrent shoulder dislocations.  X-rays taken of the right shoulder revealed evidence of trauma to the right shoulder with dislocation and incomplete tendon avulsion.  There was full range of motion with pain on abduction and external rotation.  There was questionable evidence of degenerative joint disease.  The examiner diagnosed the Veteran with right shoulder trauma.  

A review of the VA Medical Center treatment notes of record fails to show that the Veteran has received treatment for his right shoulder disability at the VA Medical Center.  

The Board finds that the Veteran is entitled to a 10 percent disability rating for his right shoulder disability for the entire period on appeal.  In this regard, the Board notes that the Veteran clearly has pain on motion in his right shoulder.  Therefore, entitlement to a 10 percent disability rating for pain on motion is warranted.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010.  

Consideration has been given to assigning a higher disability rating for this period, however, there is no evidence that the Veteran has limited abduction to 60; that he experiences limitation of motion of his right arm to the shoulder level; that he has malunion of the humerous with moderate deformity; that he experiences dislocations of the humerous with guarding of movement; or that he has impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's right shoulder disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 1119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disabilities and the manifestations of the disabilities are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, to include the increase granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 




ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

The Board having determined that the Veteran's right shoulder disability warrants a 10 percent disability rating, but not higher, for the entire evaluation period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


